Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   June 28, 2017

The Court of Appeals hereby passes the following order:

A17A1971. KEVIN PUCKETT v. THE STATE.

       Kevin Puckett was convicted of several offenses, including murder. Following
the denial of his motion for new trial, Puckett appealed to this Court. Under our
Constitution, however, the Supreme Court has appellate jurisdiction over “[a]ll cases
in which a sentence of death was imposed or could be imposed.” See Ga. Const. of
1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be imposed for the
crime of murder, jurisdiction is proper in the Supreme Court. See OCGA § 17-10-30
(b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J.,
concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984)
(directing this Court to transfer “all cases in which either a sentence of death or of life
imprisonment has been imposed upon conviction of murder”).                       Accordingly,
Puckett’s appeal is hereby TRANSFERRED to the Supreme Court for disposition.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           06/28/2017
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.